Case: 20-60438     Document: 00515764822         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      March 3, 2021
                                  No. 20-60438
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk


   Arshdeep Singh, also known as Archdeep Singh,

                                                                        Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U. S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 747 844


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Arshdeep Singh, a native and citizen of India, petitions for review of
   the Board of Immigration Appeals’ (BIA) dismissing his appeal from an order
   of an Immigration Judge (IJ) denying: his application for asylum; withholding
   of removal; and relief under the Convention Against Torture (CAT). Singh


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60438      Document: 00515764822          Page: 2    Date Filed: 03/03/2021




                                    No. 20-60438


   contends:     the BIA erred in affirming the IJ’s adverse credibility
   determination in his application (on the basis of his political opinion) for
   asylum and withholding of removal; the BIA and IJ failed, for the purposes of
   CAT, to provide a “reasoned analysis” of the likelihood of his future torture
   in India; and the IJ inappropriately assumed Singh could be relocated within
   India. His claims fail.
          We review the BIA’s decision, and that of the IJ insofar as it
   influenced the BIA. E.g., Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
   Legal conclusions are reviewed de novo; factual findings, for substantial
   evidence.   Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017).
   Substantial evidence requires the decision be based on the evidence
   presented and be substantially reasonable. Sharma v. Holder, 729 F.3d 407,
   411 (5th Cir. 2013).
          Regarding the credibility issue, an adverse credibility determination is
   a factual finding. Singh v. Sessions, 880 F.3d 220, 225 (5th Cir. 2018). In
   making a credibility determination, an IJ may consider, inter alia, the internal
   inconsistencies of an asylum applicant’s or witness’ testimony. 8 U.S.C.
   § 1158(b)(1)(B)(iii). An IJ “may rely on any inconsistency or omission in
   making an adverse credibility determination as long as the totality of the
   circumstances establishes that an asylum applicant is not credible”. Wang,
   569 F.3d at 538 (internal quotation marks and citation omitted). We defer to
   the BIA’s factual findings “unless the evidence is so compelling that no
   reasonable fact finder could fail to find otherwise”. Id. (internal quotation
   marks and citation omitted).
          The BIA affirmed the IJ’s adverse credibility determination based on
   the IJ’s finding numerous omissions and inconsistencies in Singh’s
   testimony. Singh concedes, inter alia: he did not mention in his testimony
   that his mother accompanied him when he reported his first beating by




                                          2
Case: 20-60438     Document: 00515764822            Page: 3   Date Filed: 03/03/2021




                                    No. 20-60438


   members of the Congress Party; he testified he saw different doctors
   following two attacks on him by Congress Party members, but he submitted
   two medical letters signed by the same doctor; and he gave inconsistent
   testimony regarding the timing of his departure from India. Nonetheless,
   Singh maintains the IJ improperly:              based its adverse credibility
   determination on trivial inconsistencies and mistakes about minor details;
   engaged in unwarranted speculation by concluding the medical letters were
   fraudulent; and failed to give him the opportunity to address any perceived
   problems in his testimony.
          The record does not compel a determination Singh was credible. See
   Id. at 538–40. The IJ properly considered the inconsistencies in Singh’s
   testimony and, accordingly, its adverse credibility determination is supported
   by substantial evidence.     Contrary to Singh’s claim—and as the BIA
   determined—the IJ did not expressly find the medical letters were
   fraudulent. Regardless, the IJ’s concern about the veracity of the letters was
   substantially reasonable given a report in the record. See Chen v. Gonzales,
   470 F.3d 1131, 1142 (5th Cir. 2006) (referencing a Country Report in the
   record in evaluating the substantial reasonableness of the IJ’s determination).
          Further, the IJ is not required to give an applicant the opportunity to
   explain inconsistencies before reaching an adverse credibility determination.
   See Alvarado-Rivas v. Holder, 547 F. App’x 630, 631 (5th Cir. 2013) (rejecting
   request to “impose a rule that an immigration judge must give an applicant
   an opportunity to explain any perceived discrepancies before making an
   adverse credibility determination”); Ballard v. Burton, 444 F.3d 391, 401 n.7
   (5th Cir. 2006) (recognizing unpublished opinions issued after 1 January 1996
   are not controlling precedent but may be considered persuasive authority).
          Singh’s challenge to the denial of protection under CAT similarly
   fails. Insofar as he claims the IJ and the BIA erred by failing to provide a




                                         3
Case: 20-60438      Document: 00515764822           Page: 4   Date Filed: 03/03/2021




                                     No. 20-60438


   sufficiently “reasoned analysis” of his CAT claim, the issue is unexhausted;
   therefore, we lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1). To
   the extent Singh challenges the BIA’s conclusion that the IJ’s adverse
   credibility determination was dispositive of his CAT claim, he does not show
   error. See Dayo v. Holder, 687 F.3d 653, 659 (5th Cir. 2012) (“[B]ecause the
   same lack of evidence [from defendant’s asylum and withholding of removal
   claims] means that [defendant] cannot show he will be tortured, he is not
   entitled to relief under the CAT”).
          Regarding internal-relocation claim, Singh asserts: the IJ engaged in
   improper speculation in determining the Congress Party would not pursue
   him were he to relocate within India; and the matter should be remanded for
   a more thorough examination of the issue. The IJ, however, did not make a
   merits determination on the internal-relocation issue; rather, in the course of
   explaining the adverse credibility determination, the IJ merely discussed the
   implausibility of Singh’s testimony that the Congress Party would track him
   throughout India. Obviously, because the internal-relocation issue is not
   relevant, it need not be reviewed. See Bianchini v. Humble Pipe Line Co., 480
   F.2d 251, 255 (5th Cir. 1973) (“[W]e need not address that issue because we
   find that [it] has no relevance to this appeal”).
          DISMISSED IN PART; DENIED IN PART.




                                          4